 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Billie Serrano
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     BILLIE SERRANO                                     Case No.: 2:18-cv-01932-WBS-KJN
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17

18
            Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
19
     with prejudice and each party shall bear its own attorneys’ fees and costs.
20

21
            IT IS SO ORDERED.
22
     Dated: January 17, 2019
23

24

25

26
27

28

                                                       1
                                              [PROPOSED] ORDER
